DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a specimen assembly for in situ transmission electron microscopy (TEM), the specimen assembly comprising: a sample carrier comprising a dielectric substrate with a conductive layer that forms a coplanar waveguide configured to transmit an electrical signal to a specimen held by the sample carrier, the coplanar waveguide having a first lead formed by the conductive layer and a pair of second leads formed by the conductive layer, the first lead being between the second leads and spaced from the second leads by respective gaps, wherein the electrical signal has a frequency between 3 kHz and 300 GHz, inclusive.
The closest prior arts of record are US 6,317,083 (Johnson et al.) and ‘Probing microwave fields and enabling in-situ experiments in a transmission electron microscope’ (Goncalves et al.).  Johnson et al. discloses a dielectric substrate with a conductive layer that forms a coplanar waveguide configured to transmit an electrical signal, the coplanar waveguide having a first lead formed by the conductive layer and a pair of second leads formed by the conductive layer, the first lead being between the second leads and spaced from the second leads by respective gaps, wherein the electrical signal has a frequency between 3 kHz and 300 GHz, inclusive (fig. 6(c) and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896